— Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered June 4, 2009, which revoked defendant’s probation and imposed a sentence of imprisonment.
In 2004, defendant pleaded guilty to attempted assault in the second degree and was sentenced to five years of probation. In 2009, defendant pleaded guilty to violating his probation, probation was revoked and he was ultimately sentenced to lVs to 4 years in prison. Defendant appeals, seeking a reduction of the sentence imposed.
This Court has been advised by the People that defendant has reached the maximum expiration date of his sentence and has been released. Accordingly, the matter is moot and the appeal must be dismissed (see People v La Motte, 285 AD2d 814, 817 [2001]; People v Durham, 248 AD2d 820, 823 [1998], lv denied 91 NY2d 972 [1998]).
*1330Lahtinen, J.E, Stein, Spain and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.